The foregoing opinion was prepared by the Chief Justice at the last term of this Court, but at the request of counsel for the defendant, who did not argue the case upon its merits at that term, it was withheld, that we might have the benefit of further argument on behalf of the defendant. At the present term we have had an interesting and able argument from Mr. Davidson, chiefly upon the defense interposed by the statute of limitations, but, after a careful review, we adhere to the conclusion at which we first arrived.
It having been found that the alleged final account was not such as the statute contemplated (and, in fact, it appears from the record that it was never audited or passed upon at all), it is clearly not within section 154, subsection 2, of The Code, which limits the time "within six years after the auditing of his final account by the proper officer," etc. As no account had been audited, that section could not protect the defendant.
But it is insisted that if the administrator himself is not protected, the defendant Roberson, the surety, is protected by the three years bar contained in section 155, subsection 6, of The Code, and "that there is no evidence to support the referee's finding that the plaintiff's debts were not barred by the statute." Though the dates are not given by the referee in his report, it appears from the record, upon which his finding was based, that the alleged breach was the failure to pay   (431) the judgment finally rendered at the January Term, 1879, of this Court, and that the summons in this action was issued on 18 June, 1881, which was within the three years.
With the modification in regard to the fourth exception, as contained in the foregoing opinion, the judgment is affirmed.
Judgment modified and affirmed.
Cited: Battle v. Mayo, 102 N.C. 435; Lanning v. Commissioners,106 N.C. 511; Gill v. Cooper, 111 N.C. 313. *Page 344